Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 12/29/2021.
 	Claims 1-20 are pending in this application. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US Pub No. 2016/0006856), in view of Knox (US Pat No. 6,301,626).
As per claims 1, 14, 18, Bruno teaches a method of displaying data within a keyboard region of a display of a communication apparatus, the method comprising:
displaying (Fig. 3A-3E), on the display, a messaging screen of a messaging application (i.e. a messaging application search function or service that facilitates simpler and more efficient searching for content and incorporating search results containing content into a message that is composed and sent using to messaging application on a mobile device, [0015]);
detecting a request to execute a keyboard applet within the messaging application (i.e. an initial step, the message application is launched ...  The user may, for example, set the search function indicator(s) via user preference settings for the messaging application. Alternatively, the messaging application may have a default search function indicator, [0032], See Fig. 3A);
in response to detecting the request to execute the keyboard applet, displaying a keyboard screen on the display of the communication apparatus (i.e. a virtual keyboard presented on a touchscreen display (as described in more detail with reference to FIG. 4), [0029]);
displaying (i.e. the messaging application may have a default search function indicator, [0032]; providing a keyboard 379 that includes an optional search "SRCH" key 388, [0049]) a search applet button (i.e. changing function, the "Send" button 354 shown adjacent to the dialogue box 350 in FIG. 3A may transition, functionally and in appearance, into a "SEARCH" button 399, [0044]);
detecting selection (i.e. FIG. 3D, a user selects may begin composing a message to the intended message recipient (i.e., contact) and upon selection of the key 388 any characters in the dialogue box 350 will be used as a search term, [0049]) of the search applet button (i.e. when the SEARCH button 399 is selected, [0044]);
in response to detecting selection of the search applet button, executing a search applet, which displays a search input field (i.e. upon selection of the key 388 any characters in the dialogue box 350 will be used as a search term, [0049]) configured to receive search input data (i.e. when the SEARCH button 399 is selected, the messaging application forwards selected search terms or, as a default the search terms that appear in the search bar 351 location, to the search application 120, [0044]);
receiving search input data entered into the search input field (i.e. As search terms are entered in the search bar 351, a list of suggested searches is presented in a menu that drops down in front of the keyboard 370, [0043]);
performing a search of a server based on the search input data (i.e. the search application may use a preselected search engine (e.g., Google.RTM., Bing.RTM. or Yahoo.RTM.) to search the Internet using the selected or inputted search term, [0035]);
receiving media content based on the results of the search of the server (i.e. may wish to incorporate some form of content, such as, for example, a quote, a video clip, an image, a website link (i.e., uniform resource locator (URL)), a photo or the like, in the body of the message, [0015]; Upon completion of the search or while the search is on-going, search results are returned (explained in more detail with respect to FIG. 3C) from the search for presentation in the dialogue box (226) in the form of a menu, [0036]); and
displaying (i.e. additional information related to the search result may be shown, such as a file location, a uniform resource locator (URL), file type (e.g., .jpeg, .gif, .docx, or the like), file size, or some other information related to the search result, [0045]), on the display, the media content within at least a portion of the keyboard region of the display (i.e. The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results, [0045]).
Bruno does not seem to specifically teach “a keyboard applet”.
Knox teaches this limitation (i.e. a keyboard applet, col. 4, lines 16-26).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox before the effective filing date of the claimed invention to modify the system of Bruno to include the limitations as taught by Knox. One of ordinary skill in the art would be motivated to enable the application to invoke methods associated with the keyboard applet executing on the keyboard in view of Knox (col. 4, lines 27-45), as doing so would give the added benefit of dynamically configuring a keyboard layout as taught by Knox (col. 6, lines 21-36).

As per claim 4, Bruno teaches the method of claim 1, wherein detecting the request to execute the keyboard applet includes detecting contact at a predetermined region of the messaging screen (i.e. FIG. 3D, a user selects may begin composing a message to the intended message recipient (i.e., contact) and upon selection of the key 388 any characters in the dialogue box 350 will be used as a search term,, [0049]).

As per claim 5, Bruno teaches the method of claim 4, wherein the predetermined region of the messaging screen is a message input field of the messaging application (Figs. 3A-3E).

As per claim 6, Bruno teaches the method of claim 1, wherein the search input data is a series of characters, an image, or an audio file (i.e. The keyboard 379 still enables voice input via selection of key 374, but allows the user to input a search request with a selection of a key 388, [0049]).

As per claim 7, Bruno teaches the method of claim 1, wherein the media content is displayed in a predetermined order based on the search input data (i.e. the top 10-15 search results, [0045]).

As per claim 8, Bruno teaches the method of claim 7, wherein a subset of the media content is output to the keyboard applet to be displayed on the display (i.e. the top 10-15 search results, [0045]).

As per claim 9, Bruno teaches the method of claim 8, further comprising: transferring the media content to a search result applet, the search result applet including an executable application configured to display the media content in a predetermined manner (i.e. a video clip, an image, a website link (i.e., uniform resource locator (URL)), [0036]).

As per claim 10, Bruno teaches the method of claim 1, further comprising detecting selection of a search database from a plurality of search databases prior to receiving a series of characters, an image, or an audio file (i.e. The mobile device search app 120 may be configured to access one or more data sources based on default settings of the search app 120 or user preference settings made to the search app 120, [0025]).

As per claim 11, Bruno teaches the method of claim 1, further comprising:
detecting contact on the display in the keyboard region as a selection of at least a portion of the displayed media content (i.e. The menu bar 320 identifies the person or entity (i.e., the contact) with whom the messaging application is messaging, or preparing to message, [0030]);
detecting a request to forward the at least the portion of the displayed media content to another communication apparatus (i.e. presents a drop-down menu of search results from which the user may select for incorporation into the body of the message being composed by the user, [0016]); and
 transmitting the at least the portion of the media content (i.e. the user may select the highlighted Search Result 2 a subsequent time indicating the user's desire to incorporate the search result in the text message, [0047]) to the another communication apparatus via the messaging application (i.e. a user may be composing a message, and may wish to incorporate some form of content, such as, for example, a quote, a video clip, an image, a website link (i.e., uniform resource locator (URL)), a photo or the like, in the body of the message, [0015]).

As per claim 13, Bruno teaches the method of claim 1, wherein performing a search of a server based on the input data includes:
detecting a first non-input data set, the first non-input data set including any combination of a communication apparatus location data, a communication apparatus state data, and a second search input data (i.e. a user may set in a user preferences menu associated with the messaging application a list of web sites or data storage locations, such as memory locations on the mobile device or in a cloud storage the user prefers to search or use to search, [0050]); and
identifying media content based on the first input data and the first non-input data (i.e. a user may set in a user preferences menu associated with the messaging application a list of web sites or data storage locations, such as memory locations on the mobile device or in a cloud storage the user prefers to search or use to search, [0050]).

As to claims 15, 19, Bruno teaches the non-transitory computer-readable storage medium of claim 14, wherein the search input data includes text data from keyboard input, secondary search data, or the text data from the keyboard input and the secondary search data (i.e. the search terms may include additional information that is input by the user to assist the search application by narrowing the types of content to search, [0033]).

As to claims 16, 20, Bruno teaches the non-transitory computer readable storage medium of claim 15, wherein the secondary search data includes communication apparatus state data, location data, time data, system data, or any combination thereof (i.e. after identifying the search function indicator, the messaging application may present a prompt for more information about the search term …  a specific data location (e.g., a user's cloud storage), a file in the mobile device memory, or the like, [0033]).

Claims 2, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US Pub No. 2016/0006856), in view of Knox (US Pat No. 6,301,626), as applied to claims above, and further in view of Natarajan (US Pat No. 7,590,699).
As to claims 2, 17, Bruno, Knox do not seem to specifically teach the search input field is displayed adjacent to a message input field of the messaging application.
Natarajan teaches the search input field is displayed adjacent to the message input field of the message application (Fig. 8).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox, Natarajan before the effective filing date of the claimed invention to modify the system of Bruno, Knox to include the limitations as taught by Natarajan. One of ordinary skill in the art would be motivated to make this combination in order to provide a search during an instant messaging session in view of Natarajan (col. 1, lines 38-41), as doing so would give the added benefit of sharing the search results between participants in the messaging session as taught by Natarajan (col. 1, lines 38-41).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US Pub No. 2016/0006856), in view of Knox (US Pat No. 6,301,626), as applied to claims above, and further in view of Patel (US Pub No. 2016/0180560).
As per claim 3, Bruno, Knox do not seem to specifically teach the search input field is displayed between the message input field and the keyboard region.
Patel teaches this limitation (i.e. In FIG. 6, image display area 44 displays images for a selected keyword in keyword display area 43, [0031]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox, Patel before the effective filing date of the claimed invention to modify the system of Bruno, Knox to include the limitations as taught by Patel. One of ordinary skill in the art would be motivated to make this combination in order to select a keyword searching in view of Patel ([0031]), as doing so would give the added benefit of 
image searching and selection within a system that facilitates image insertion in
image searching and selection within a system that facilitates image insertion in messages as taught by Patel ([0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno (US Pub No. 2016/0006856), in view of Knox (US Pat No. 6,301,626), as applied to claims above, and further in view of Ives (US Pub No. 2009/0012940).
As per claim 12, Bruno, Knox do not seem to specifically teach the following limitations, but Ives teaches:
displaying, in the keyboard region on the display, a share button (i.e. this aspect of the invention reduces the number of clicks required to share a search result on a mobile device to a single click and thus this aspect may be termed a "one-tap share" link method, [0069]);
detecting a request of the share media content, the request including identifying the media content to be shared (i.e. The user selects the link (step 592) and is prompted to enter an email address (or other information on the recipient). The sharing server sends the results to the appropriate target (step 612) using this entered information, [0096]);
receiving destination information (i.e. The user selects the link (step 592) and is prompted to enter an email address (or other information on the recipient). The sharing server sends the results to the appropriate target (step 612) using this entered information, [0096]); and
transferring the media content to a destination address corresponding to the destination information (i.e. The user selects the link (step 592) and is prompted to enter an email address (or other information on the recipient). The sharing server sends the results to the appropriate target (step 612) using this entered information, [0096]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox, Ives before the effective filing date of the claimed invention to modify the system of Bruno, Knox to include the limitations as taught by Ives. One of ordinary skill in the art would be motivated to make this combination in order to provide a search service for finding and sharing online content in view of Ives ([0014]), as doing so would give the added benefit of better performing sharing information from the Internet, including interesting search results and/or website addresses, e.g. with other users or in a user's own archive as taught by Ives ([0014]).

Response to Arguments
	Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive as for the following reasons:
 	1) In regards to claim 1, with respect to Applicant’s argument that Bruno does not teach “detecting a request to execute a keyboard applet within the message application, and in response to detecting the request to execute the keyboard applet, displaying a keyboard screen on the display of the communication apparatus and displaying a search applet button”, the examiner respectfully submits that Bruno, as combined with Knox, teaches the limitations as follow:
a) detecting a request to execute a keyboard applet within the message application equates to as an initial step, the message application is launched ...  The user may, for example, set the search function indicator(s) via user preference settings for the messaging application. Alternatively, the messaging application may have a default search function indicator, [0032], See Fig. 3A.
	A request to execute a keyboard applet limitation equates to the user may set the search function indicators(s), [0032].
	The message application limitation equates to the message application, [0032].
b) “in response to detecting the request to execute the keyboard applet, displaying a keyboard screen on the display of the communication apparatus and displaying a search applet button equates to a "SEARCH" button 399, [0044]; FIGS. 3A and 3B by providing a keyboard 379 that includes an optional search "SRCH" key 388, [0049]. It should be noted:
a search applet button limitation equates to a “SEARCH” button 399, [0044]; an optional search “SRCH” key 388, [0049].
displaying a keyboard screen in the display of the communication apparatus and displaying a search applet button limitation equates to the SEARCH button 399 is displayed in Fig. 3B.
Although Bruno teaches a virtual keyboard presented on a touchscreen display, [0029], Bruno does not particularly teach “a keyboard applet”, Knox teaches “a keyboard applet” (i.e. Applet locates the proper keyboard layout and loads it into keyboard input device; Symbols associated with keyboard layout are displayed on keyboard, Step 606 in Fig. 6 (e.g. in response to detecting the request to execute the keyboard applet, displaying a keyboard screen on the display of the communication apparatus). Download keyboard applet and keyboard layout, See Step 508 in Fig. 5); mapping certain keys to certain functions in an application, col. 4, line 46-55.
	Bruno and Knox teach features that are directed to analogous art that are in same field of endeavor as the claim invention, such as performing searches within a text input application. Therefore, it would have been obvious to a person of ordinary skill in the data processing before the effective filing date of the claimed invention to incorporate the Knox teachings in the Bruno system because it would help improve a platform independent execution environment and dynamically configuring a keyboard layout.

2) In regards to claim 4, with respect to Applicant’s argument that Bruno does not teach “wherein detecting the request to execute the keyboard applet includes detecting contact at a predetermined region of the messaging screen”, the examiner respectfully traverses. The limitation was taught by Bruno as in the operation of the example FIG. 3D, a user selects may begin composing a message to the intended message recipient (i.e., contact) and upon selection of the key 388 any characters in the dialogue box 350 will be used as a search term, [0049]).
	The remainder of applicants' arguments rely on the alleged failings of the combination of the prior art, and are therefore moot in view of examiner’s arguments above.
It is noted that even though the claimed invention might seem to slightly differ from the prior art, claim 1 as drafted, is broad enough to be met by the prior art. It is suggested that Applicant should amend the claim to better reflect the intended scope of the claim invention.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant’s disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153